AC Penguin Prestige Corp. v Two Thousand Fifteen Artisanal LLC (2019 NY Slip Op 04286)





AC Penguin Prestige Corp. v Two Thousand Fifteen Artisanal LLC


2019 NY Slip Op 04286


Decided on May 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2019

Sweeny, J.P., Renwick, Manzanet-Daniels, Tom, Oing, JJ.


9491 656190/17

[*1]AC Penguin Prestige Corp., Plaintiff-Appellant,
vTwo Thousand Fifteen Artisanal LLC, et al., Defendants-Respondents.


Paul T. Vink, White Plains, for appellant.

Order, Supreme Court, New York County (Gerald Lebovits, J.), entered on or about February 20, 2018, which denied plaintiff's motion for summary judgment on its claim for breach of a settlement agreement, unanimously reversed, on the law, without costs, and the motion granted.
Defendants' bald assertion that their signatures on the settlement agreement were forged is insufficient to raise an issue of fact as to the genuineness of the signatures (see Banco Popular N. Am. v Victory Taxi Mgt., 299 AD2d 223 [1st Dept 2002], affd 1 NY3d 381 [2004]).
Further, documentary evidence, in the form of email correspondence, establishes that defendants were aware of their counsel's participation in settlement negotiations and the settlement. Therefore, even if he did not have actual authority, counsel had apparent authority to bind defendants to the settlement agreement (see Stoll v Port Auth. of N.Y. & N.J., 268 AD2d 379, 380 [1st Dept 2000]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 30, 2019
CLERK